DETAILED ACTION

This action is a response to an amendment filed 6/13/19 in which claims 1-12 and 14-16 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-7, 9-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over YI et al. (Pub. No.: 2016/0065700), herein YI and Kim et al. (Pub. No.: 2006/0165045), herein Kim.
As to claim 1, YI teaches a method for transmitting information, comprising: 
(YI [0017] a PDCP entity reorders at least one PDCP PDU received from the RLC); 

Yi does not teach
Determining an information transmitting order of at least one Radio Link Protocol (RLC) entity managed by the PDCP entity, and determining, based on the information transmitting order a reordering sequence number corresponding to each of the at least one RLC
determining a Protocol Data Unit (PDU) to be transmitted by each of the at least one RLC entity, and adding the reordering sequence number to the PDU  and

 mapping the PDU to a corresponding one of the at least one RLC entity 
However Kim does teach

Determining an information transmitting order of at least one Radio Link Protocol (RLC) entity managed by the PDCP entity, and determining, based on the information transmitting order a reordering sequence number corresponding to each of the at least one RLC (Kim [0061] That is, The RLC PDUs 560 and the TSN 555 created from the same RLC entity are contained in one MAC-es PDU 550 The TSN 555 is information used for the reordering of the MAC-es PDU 550)

determining a Protocol Data Unit (PDU) to be transmitted by each of the at least one RLC entity, and adding the reordering sequence number to the PDU (Kim [0061] The TSN 555 is information used for the reordering of the MAC-es PDU 550.); and

 mapping the PDU to a corresponding one of the at least one RLC entity (Kim [0065] The multiplexing and TSN setting unit 430 of the UE 402 stores relationship information as shown in Table 1. When receiving RLC PDUs through a logical channel, the multiplexing and TSN setting unit 430 determines a multiplexing identifier for the RLC PDUs with reference to the identifier of the logical channel.)


As to claim 7, YI teaches a PDCP entity, comprising:
 a processor and a memory configured to store computer programs that are executable in the processor, wherein when the computer programs are executed, the processor is configured to (YI Fig. 7):  First Named Inventor : Yingying Wang 
Page:5 determine, a reordering sequence number corresponding to each of the at least one RLC entity (YI [0017] a PDCP entity reorders at least one PDCP PDU received from the RLC); 

Yi does not teach
Determining an information transmitting order of at least one Radio Link Protocol (RLC) entity managed by the PDCP entity, and determining, based on the information transmitting order a reordering sequence number corresponding to each of the at least one RLC
determining a Protocol Data Unit (PDU) to be transmitted by each of the at least one RLC entity, and adding the reordering sequence number to the PDU  and

 mapping the PDU to a corresponding one of the at least one RLC entity 
However Kim does teach

Determining an information transmitting order of at least one Radio Link Protocol (RLC) entity managed by the PDCP entity, and determining, based on the information transmitting order a reordering sequence number corresponding to each of the at least one RLC (Kim [0061] That is, The RLC PDUs 560 and the TSN 555 created from the same RLC entity are contained in one MAC-es PDU 550 The TSN 555 is information used for the reordering of the MAC-es PDU 550)

(Kim [0061] The TSN 555 is information used for the reordering of the MAC-es PDU 550.); and

 mapping the PDU to a corresponding one of the at least one RLC entity (Kim [0065] The multiplexing and TSN setting unit 430 of the UE 402 stores relationship information as shown in Table 1. When receiving RLC PDUs through a logical channel, the multiplexing and TSN setting unit 430 determines a multiplexing identifier for the RLC PDUs with reference to the identifier of the logical channel.)

It would have been obvious before the effective filing date to combine the teachings of YI with Kim for the same reasons stated in claim 1.

As to claims 3 and 9, YI and Kim teach the method according to claim 2 and the PDCP entity of claim 8, wherein after determining the PDU to be transmitted by each of the at least one RLC entity, the method further comprises: adding the SN and the reordering sequence number to the at least one PDU (Kim [0061] The TSN 555 is information used for the reordering of the MAC-es PDU 550.) 

It would have been obvious before the effective filing date to combine the teachings of YI with Kim for the same reasons stated in claim 1.


As to claims 4 and 10, YI and Kim teach the method and the PDCP entity of claim 8 for receiving information, comprising: receiving, by a PDCP entity, at least one PDU transmitted by at least one RLC entity (YI [0017] PDCP entity receives a PDU from two RLC entities); 
extracting a reordering sequence number from each PDU of the at least one PDU (YI [0017] reorder at least one PDU (Kim [0061] The TSN 555 is information used for the reordering of the MAC-es PDU 550.) 
and 
determining, based on the reordering sequence number, an information transmitting order of the RLC entity corresponding to each PDU, and ordering the at least one PDU at least based on the information transmitting order (Kim [0065] The multiplexing and TSN setting unit 430 of the UE 402 stores relationship information as shown in Table 1. When receiving RLC PDUs through a logical channel, the multiplexing and TSN setting unit 430 determines a multiplexing identifier for the RLC PDUs with reference to the identifier of the logical channel.)

It would have been obvious before the effective filing date to combine the teachings of YI with Kim for the same reasons stated in claim 1.

As to claims 5 and 11, YI and Kim teach the method according to claim 4 and the PDCP entity of claim 10, further comprising: extracting, by the PDCP entity, a sequence number (SN) from each PDU of the at least one PDU as received ((Kim [0061] The TSN 555 is information used for the reordering of the MAC-es PDU 550. (Kim [0065] The multiplexing and TSN setting unit 430 of the UE 402 stores relationship information as shown in Table 1. When receiving RLC PDUs through a logical channel, the multiplexing and TSN setting unit 430 determines a multiplexing identifier for the RLC PDUs with reference to the identifier of the logical channel.)


  
It would have been obvious before the effective filing date to combine the teachings of YI with Kim for the same reasons stated in claim 1.


As to claims 6 and 12, YI and Kim teach the method according to claim 5 and the PDCP entity of claim 11, wherein the ordering the at least one PDU at least based on the information transmitting order comprises: ordering the at least one PDU based on the SN and the information transmitting order of the at least one RLC entity corresponding to the reordering sequence number (YI [0086] PDCP reordering is performed for deciphered PDCP PDU based on the PDCP SN [0104]-[0105] Next PDCP RX SN, the next PDCP SN is the next expected PDCP SN of the receiver (information transmitting order of the RLC Kim [0061] The TSN 555 is information used for the reordering of the MAC-es PDU 550.

	It would have been obvious before the effective filing date to combine the teachings of YI with Kim for the same reasons stated in claim 1.

As to claim 14, YI and Kim teach a non-transitory computer storage medium, configured to store computer executable instructions for implementing steps of the method according to claim 1 when executed (YI fig. 12 memory)
As to claim 15, the combination of Yi and Kim teach the method of claim 1, wherein the PDCP entity manages a plurality of RLC entities (Kim [0057] As described above, one UE 402 includes a plurality of RLC entities 405 and 407, and one RLC entity corresponds to one logical channel.)

It would have been obvious before the effective filing date to combine the teachings of YI with Kim for the same reasons stated in claim 1.


Claims 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over YI, KIm and Jiang (Pub. No.: 2003/0008653), herein Jiang.
As to claims 2 and 8, YI and Kim teach the method according to claim 1 and the PDCP entity according to claim 7,

YI and Kim do not teach 
wherein before determining the PDU to be transmitted by each of the at least one RLC entity, the method further comprises: assigning, by the PDCP entity, a sequence number (SN) to at least one PDU to be transmitted.  

However Jiang does teach
wherein before determining the PDU to be transmitted by each of the at least one RLC entity, the method further comprises: assigning, by the PDCP entity, a sequence number (SN) to at least one PDU to be transmitted (Jiang [0005] each PDCP PDU is assigned a SN by the PDCP layer)

It would have been obvious before the effective filing date to combine the teachings of YI and Kim with Jiang, because Jiang teaches us SNs are internally maintained by the PDCP and each PDCP PDUS has a corresponding SDU (Jiang [0005])


Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over YI, Kim and Jiang (Pub. No.: 2003/0008653), herein Jiang.

As to claim 16, Yi and Kim teach the method according to claim 1, 

Yi nor Kim 

wherein the adding the reordering sequence number to the PDU comprises, adding the reordering sequence to the PDU in a sequential and cycling way

However Yi2 does teach

wherein the adding the reordering sequence number to the PDU comprises, adding the reordering sequence to the PDU in a sequential and cycling way (Yi2 [0137] In this case, transmission sequence numbers must therefore be reused. It is therefore possible under these circumstances that the last data block stored in the reordering buffer is not in fact the one having the highest transmission sequence number. Therefore, the highest transmission sequence number (HSN) is the last number of the cyclic order of the sequence numbers of the data blocks stored in the reordering buffer  [0043] Data blocks are sequentially delivered to an upper layer based on a transmission sequence number (TSN)) 
It would have been obvious before the effective filing date to combine the teachings of YI and Kim with Yi2, because Yi2 teaches us managing the storage of data blocks in a reordering buffer in a way that avoids a stall condition [0182])

Response to Arguments
Applicant’s arguments, filed 12/22/20, with respect to the rejection(s) of claim(s) 1, 3-7, 9-12 and 14 under Yi have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kim.



 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYANAH S GEORGE whose telephone number is (571)272-8880.  The examiner can normally be reached on 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AYANAH S. GEORGE
Primary Examiner
Art Unit 2467



/AYANAH S GEORGE/Primary Examiner, Art Unit 2467